DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Amendment filed 31 May 2022 has been entered and considered. Claims 1, 10, and 19 have been amended. Claims 1, 3-5, 10, 12-14, and 19, all the claims pending in the application, are rejected. 

Response to Amendment
On pages 6-8 of the Amendment, Applicants argue that Bao does not teach or suggest “wherein the collocated picture for the current decoding target block is not determined as a picture included in the first layer”, as recited in independent claims 1, 10, and 19. In support of this assertion, Applicants contend that Bao does not disclose determining the collocated picture. Applicants thus conclude that Bao also fails to teach or suggest the newly added feature of independent claims 1, 10, and 19: “determining a collocated-picture for the current decoding target block based on the reference picture list”.
However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner submits that the combination of Xiu and Bao teaches the features in question.
Xiu is directed to reference picture lists used for multiple layer video coding (Abstract). In particular, Xiu discloses that “[t]he reference picture list may include one or more temporal…and/or inter-layer…reference pictures…for multiple layer video coding” ([0038]) and “the co-located reference picture POC0,3 may be the best reference picture, the co-located reference picture may be moved to the first position of L0” (i.e., the reference picture list L0; [0039] and Fig. 4). Here, Xiu clearly discloses the newly added feature of independent claims 1, 10, and 19: “determining a collocated-picture for the current decoding target block based on the reference picture list”.
Further, the claimed feature “wherein the collocated picture for the current decoding target block is not determined as a picture included in the first layer when the picture of the first layer and the picture of the second layer have a different picture size” is taught by the combination of Xiu and Bao. Specifically, Xiu discloses a reference picture in the base layer POC0,3 which is co-located with the current coding picture POC1,3, as discussed above ([0033-0040] and Fig. 4). Xiu does not expressly address a situation in which the sizes of the base layer picture and the enhanced layer picture do not match, but Bao does. In particular, as Applicants appear to acknowledge on page 7 of the Amendment, Bao discloses that, if the resolution of the enhancement layer is different from that of the base layer, the base layer picture is upsampled to the enhancement layer resolution ([0079]).
Thus, if the above teachings of Xiu and Bao were combined, the resulting combination would teach a scenario in which the resolution (size) of Xiu’s enhancement layer picture POC1,3,  is different from that of the base layer picture POC0,3, and an upsampled version of the base layer picture POC0,3‘ (which is different from the original base layer picture) is used for the inter-layer decoding rather than the original version of the base layer picture POC0,3, as taught by Bao. Accordingly, the combination of Xiu and Bao teaches “wherein the collocated picture (POC0,3) for the current decoding target block is not determined as a picture included in the first layer when the picture of the first layer (POC0,3) and the picture of the second layer (POC1,3) have a different picture size”; instead the upsampled version of the base layer picture POC0,3‘ is used for the inter-layer decoding. As discussed in the previous action, such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to curb error propagation ([0077] of Bao).
Importantly, the above interpretation appears consistent with an exemplary embodiment of the subject invention:
“For example, when the size of the decoded first layer image is 960.times.540 and the size of the image of the second layer is 1920.times.1080, the encoding/decoding apparatus may perform upsampling of mapping the size of the decoded first layer image to the size of 1920.times.1080 which is the image size of the second layer. The upsampling may be performed in order to adjust image sizes of layers having different image sizes, and interpolation is applied to an image of a layer (the reference layer or the lower layer) having a small image size, and as a result, interpolated samples are calculated to adjust the image size.” ([0115]; emphasis added). 

	Thus, the combination of Xiu and Bao appears to disclose performing the claimed feature in question in an identical manner to the subject invention in which upsampling of the co-located base layer picture is performed if its size does not match the size of the second layer picture. 
	
For all of the foregoing reasons, the prior art rejections are maintained. 

Claim Objections
Claims 1, 3-5, 10, 12-14, and 19 are objected to because of the following informalities:  
Independent claim 1 recites, in the newly amended feature, “the current decoding targe block”. Similarly, each of independent claims 10, and 19 recites, in the newly amended feature, “the current encoding targe block”. This appears to be a typo, and the limitation should be amended to recite “target block”.
Claims 3-5 are objected to by virtue of their dependency on claim 1. 
Claims 12-14 are objected to by virtue of their dependency on claim 10.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 10, 12-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0072031 to Xiu et al. (hereinafter “Xiu”) in view of U.S. Patent Application Publication No. 2007/0160133 to Bao et al. (hereinafter “Bao”).
As to independent claim 1, Xiu discloses a method for image decoding that supports a plurality of layers, the method being performed by a decoding apparatus (Abstract discloses that Xiu is directed to reference picture lists used for multiple layer video coding; Fig. 2 shows a block-based video decoder), and comprising: determining that inter-layer prediction is to be performed on a current decoding target block; decoding a picture of a first layer ([0033-0040] discloses entropy decoding a video bitstream and determining a target block for inter-layer prediction, the coding structure including a first base layer 0 and a second enhanced layer 1; See Figs. 3-4); generating a reference picture list for a picture of a second layer by including the picture of the first layer, when the picture of the first layer is a picture of a layer which is referenced by the picture of the second layer including the current decoding target block ([0033-0040] discloses generating a default reference picture list for a current coding picture in the enhanced layer POC1,3, the reference picture list including a reference picture in the base layer POC0,3 which is co-located with the current coding picture POC1,3; see Fig. 4); and determining a coloccated-picture for the current decoding target block based on the reference picture list ([0033-0040] and Fig. 4 discloses determining, as the best reference picture from the reference picture list L0, a reference picture in the base layer POC0,3 which is co-located with the current coding picture POC1,3), wherein the first layer is base layer and the second layer is enhancement layer ([0033-0040] discloses the coding structure including a first base layer 0 and a second enhanced layer 1; See Figs. 3-4), and wherein a collocated-picture for a prediction of the current decoding target block is determined as a picture included in the first layer ([0033-0040] and Fig. 4 discloses a reference picture in the base layer POC0,3 which is co-located with the current coding picture POC1,3).
Xiu does not expressly address a situation in which the sizes of the base layer picture and the enhanced layer picture do not match. That is, Xiu does not expressly disclose that the collocated-picture for a prediction of the current decoding target block is not determined as a picture included in the first layer when the picture of the first layer and the picture of the second layer have a different picture size. 
Bao, like Xiu, is directed to inter-layer decoding based on a base layer and an enhancement layer (Abstract and [0079]). Bao discloses that, if the resolution of the enhancement layer is the same as the base layer, no change is necessary ([0079]). Notably, this is the scenario disclosed in Xiu and discussed above with respect to claim 1. However, Bao discloses that, if the resolution of the enhancement layer is different from that of the base layer, the base layer picture is upsampled to the enhancement layer resolution ([0079]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xiu such that, in the event that the resolution (size) of the enhancement layer picture is different from that of the base layer picture, utilizing an upsampled version of the base layer picture (which is different from the original base layer picture) for the inter-layer decoding, as taught by Bao, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to curb error propagation ([0077] of Bao). 

As to claim 3, the proposed combination of Xiu and Bao further teaches that whether the picture of the first layer is the picture of the layer which is referenced by the picture of the second layer, is determined based on a layer ID of the picture of the second layer ([0033-0040] and Fig. 4 of Xiu discloses that the pictures included in the reference picture list are pictures referenced by the current coding picture POC1,3 and are determined based on a layer ID 0 for base layer pictures and layer ID 1 for enhanced layer pictures).
As to claim 4, the proposed combination of Xiu and Bao further teaches that the picture of the first layer is included to the reference picture list when the picture of the first layer and the picture of the second layer have the same picture order count (POC) ([0033-0040] and Fig. 4 of Xiu discloses that the current coding picture in the enhanced layer POC1,3 and the reference picture in the base layer POC0,3 included in the reference picture list have the same POC (i.e., 3)).

As to independent claim 10, Xiu discloses a method for image encoding that supports a plurality of layers, the method being performed by an encoding apparatus (Abstract discloses that Xiu is directed to reference picture lists used for multiple layer video coding; Fig. 1 shows a block-based video encoder) and comprising: determining that inter-layer prediction is to be performed on a current encoding target block; deriving a picture of a first layer ([0033-0040] discloses entropy encoding a video sequence and determining a target block for inter-layer prediction, the coding structure including a first base layer 0 and a second enhanced layer 1; See Figs. 3-4); generating a reference picture list for a picture of a second layer by including the picture of the first layer, when the picture of the first layer is a picture of a layer which is referenced by the picture of the second layer including the current encoding target block ([0033-0040] discloses generating a default reference picture list for a current coding picture in the enhanced layer POC1,3 , the reference picture list including a reference picture in the base layer POC0,3 which is co-located with the current coding picture POC1,3; see Fig. 4); and determining a coloccated-picture for the current encoding target block based on the reference picture list ([0033-0040] and Fig. 4 discloses determining, as the best reference picture from the reference picture list L0, a reference picture in the base layer POC0,3 which is co-located with the current coding picture POC1,3), wherein the first layer is base layer and the second layer is enhancement layer ([0033-0040] discloses the coding structure including a first base layer 0 and a second enhanced layer 1; See Figs. 3-4), and wherein a collocated-picture for a prediction of the current decoding target block is determined as a picture included in the first layer ([0033-0040] and Fig. 4 discloses a reference picture in the base layer POC0,3 which is co-located with the current coding picture POC1,3).
Xiu does not expressly address a situation in which the sizes of the base layer picture and the enhanced layer picture do not match. That is, Xiu does not expressly disclose that the collocated-picture for a prediction of the current decoding target block is not determined as a picture included in the first layer when the picture of the first layer and the picture of the second layer have a different picture size. 
Bao, like Xiu, is directed to inter-layer encoding based on a base layer and an enhancement layer (Abstract and [0079]). Bao discloses that, if the resolution of the enhancement layer is the same as the base layer, no change is necessary ([0079]). Notably, this is the scenario disclosed in Xiu and discussed above with respect to claim 1. However, Bao discloses that, if the resolution of the enhancement layer is different from that of the base layer, the base layer picture is upsampled to the enhancement layer resolution ([0079]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xiu such that, in the event that the resolution (size) of the enhancement layer picture is different from that of the base layer picture, utilizing an upsampled version of the base layer picture (which is different from the original base layer picture) for the inter-layer encoding, as taught by Bao, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to curb error propagation ([0077] of Bao).

As to claim 12, the proposed combination of Xiu and Bao further teaches that whether the picture of the first layer is the picture of the layer which is referenced by the picture of the second layer, is determined based on a layer ID of the picture of the second layer ([0033-0040] and Fig. 4 of Xiu discloses that the pictures included in the reference picture list are pictures referenced by the current coding picture POC1,3 and are determined based on a layer ID 0 for base layer pictures and layer ID 1 for enhanced layer pictures).
As to claim 13, the proposed combination of Xiu and Bao further teaches that the picture of the first layer is included to the reference picture list when the picture of the first layer and the picture of the second layer have the same picture order count (POC) ([0033-0040] and Fig. 4 of Xiu discloses that the current coding picture in the enhanced layer POC1,3 and the reference picture in the base layer POC0,3 included in the reference picture list have the same POC (i.e., 3)).





Independent claim 19 recites a non-transitory computer-readable medium storing a bitstream generated by the image encoding method of independent claim 10. Accordingly, claim 19 is rejected for reasons analogous to those discussed above in conjunction with claim 10.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Xiu in view of Bao and further in view of U.S. Patent Application Publication No. 2014/0064374 to Xiu et al. (hereinafter “Xiu2”).
As to claim 5, the proposed combination of Xiu and Bao does not expressly disclose that information indicating the collocated-picture does not indicate the picture included in the first layer.
Xiu2, like Xiu, is directed to inter-layer motion mapping which is used to enable temporal motion vector prediction of an enhancement layer of a bitstream (Abstract). Xiu2 discloses that, if there is one slice in a corresponding base layer picture, then the base layer picture may be used as a collocated picture for inter-layer prediction ([0087]). Notably, this is the scenario disclosed in Xiu and discussed above with respect to claim 1. Xiu2 discloses an alternative scenario in which two or more slices in a corresponding base layer picture have different slice information, in which case inter-layer motion information mapping is disabled and a temporal reference picture may be used as a collocated picture for prediction ([0087]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Xiu and Bao to disable inter-layer motion information mapping and to select a picture different from the base layer reference picture as the collocated picture for prediction in certain instances, as taught by Xiu2, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to avoid prediction errors in case two or more slices in a corresponding base layer picture have different slice information.

Claim 14 recites features nearly identical to those recited in claim 5. Accordingly, claim 14 is rejected for reasons analogous to those discussed above in conjunction with claim 5. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M CONNER/Primary Examiner, Art Unit 2663